Case 20-10343-LSS Doc5659 Filed 07/21/21 Page1of2

Fil ED
2021 JUL 20 AM 8: 32

CLERK
US BANKRUPTCY COUR
DISTRICT OF DELAWAR!

 

July 13, 2021

Clerk of the Court

U.S. Bankruptcy Court

for the District of Delaware

824 North Market Street, 6th Floor
Wilmington DE 19801

RE: Case# 20-10343 (LSS)
Boy Scouts of America and
Delaware BSA, LLC

Sir:

With this letter to the court I'm asking if the MOTIONS sent
to this court (at or about) on January 29, 2021, March 5, 2021,
April 6, 2021 and letter May 7, 2021 have been docketed in the
court and I ask the status of my motion,

Please mail me a copy of the court's record of the receipt
of my MOTIONS and LETTERS, the date of scheduled hearing before
the judge.

 

enc: SASE for reply to this letter.
Case 20-10343-LSS Doc 5659 Filed 07/21/21 Page 2 of 2

 

DENVER CO., 502

eee A
i3 B 2O?i PM

g

n

a

 

CLERK OF THE COURT
U.S. BANKRUPTCY COURT

% FOR THE DISTRICT OF DELAWARE

824 NORTH MARKET STREET, 6TH FLOOR
WILMINGTON DE 19801

a

LGEi~—soeaSs +64 HLED 0g fgg |p fisss gash finggifacdiiny jl

 
